Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Applicant, in page 12 of the specification, referred to splitter/combiner 130. However, throughout the specification element 130 is a phase shifter. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-10, 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandhu et al (Radiating Elements for Shared Aperture TX/RX Phased Arrays at K/Ka Band), hereby referred as Sandhu.
Regarding claim 1, 
Sandhu discloses;
An antenna apparatus for supporting a wireless communication in a first direction in a band having a first center frequency and supporting a wireless communication in a second direction in a band having a second center frequency, the second center frequency being lower than the first center frequency, the antenna apparatus comprising (figure 1, the plurality of two different antennas): 
a support structure (figure 1, the support structure for the antennas); and 
an antenna array comprising antenna elements arranged on the support structure in an arrangement so that antenna elements of a first subset of the antenna elements at a periphery of the arrangement (the plurality of TX only antennas around second array antennas) and 
antenna elements of a second subset of the antenna elements are within the periphery (see figure 1 below, the eight antennas as shown, second array), 
wherein: the antenna elements include first antenna elements and second antenna elements (the two antenna arrays as shown below), 
each of the first antenna elements is to support the wireless communication in the first direction without supporting the wireless communication in the second direction (first antenna arrays are transmitting, only, antennas), 
each of the second antenna elements is to support both the wireless communication in the first direction and the wireless communication in the second direction (the second array antennas are transmitting and receiving antennas), and 
the arrangement is such that a sum of a number of nearest neighbor antenna elements that are the second antenna elements and a number of second-nearest neighbor antenna elements that are the second antenna elements for one of the first antenna elements of the second subset is different from the sum for another one of the first antenna elements of the second subset (see figure 1 below, the plurality of first and second antenna arrays are within each other’s area. There are different groups of antennas for each array).  

    PNG
    media_image1.png
    411
    498
    media_image1.png
    Greyscale

Regarding claim 2, 
Sandhu discloses;
wherein: each of the first antenna elements is a single-band antenna element to support the wireless communication in the first direction only, and each of the second antenna elements is a dual-band antenna element to support both the wireless communication in the first direction and the wireless communication in the second direction (see figure 1 above, single band TX and dual band TX/RX antenna arrays).  

Regarding claim 3, 
Sandhu discloses;
Wherein: a ratio of the first center frequency to the second center frequency is M/N, where each of M and N is smallest integer greater than zero that represents the ratio, and the arrangement includes a plurality of blocks, each block including a total of N2 of the second antenna elements and a total of M2 - N2 of the first antenna elements (see figure 1 above, single band TX and dual band TX/RX antenna arrays).    

Regarding claim 7, 
Sandhu discloses;
Wherein: each antenna element of the second subset has four nearest neighbor antenna elements (figure 1, the TX antennas around the second array).  

Regarding claim 8, 
Sandhu discloses;
Wherein: each antenna element of the second subset has four second-nearest neighbor antenna elements (figure 1, the TX antennas around the second array).  
Regarding claim 9, 
Sandhu discloses;
Wherein: the arrangement is such that the first antenna elements and the second antenna elements are arranged in a plurality of columns and rows, and each of the columns includes substantially the same number of the second antenna elements (see figure 1, each of the rows and columns).  

Regarding claim 10, 
Sandhu discloses;
Wherein: each of the rows includes substantially the same number of the second antenna elements (see figure 1, each of the rows and columns).    

Regarding claim 12, 
Sandhu discloses;
Wherein: the arrangement is such that the first antenna elements and the second antenna elements are arranged in a plurality of columns and rows, and a number of the second antenna elements in one of the columns is smaller than a number of the second antenna elements in another one of the columns (see figure 1, each of the rows and columns).    

Regarding claim 13, 
Sandhu discloses;
Wherein: the one of the columns only has one other column adjacent thereto, and the another one of the columns has two other columns adjacent thereto (see figure 1, each of the rows and columns).    

Regarding claim 14, 
Sandhu discloses;
Wherein: a number of the second antenna elements in one of the rows is smaller than a number of the second antenna elements in another one of the rows (see figure 1, each of the rows and columns).      

Regarding claim 15, 
Sandhu discloses;
Wherein: the one of the rows only has one other row adjacent thereto, and the another one of the rows has two other rows adjacent thereto (see figure 1, each of the rows and columns).     

Regarding claim 16, 
Sandhu discloses;
Wherein each antenna element of the second subset has six nearest neighbor antenna elements (see figure 1, six TX antennas for each of the TX/RX antennas).

Regarding claim 17, 
Sandhu discloses;
Wherein: the wireless communication in the first direction is a transmission (Tx) of Tx signals, and the wireless communication in the second direction is a receipt (Rx) of Rx signals (figure 1 is for TX and TX/RX antenna arrays).  

Regarding claim 18, 
Sandhu discloses;
Wherein: the wireless communication in the first direction is a receipt (Rx) of Rx signals, and the wireless communication in the second direction is a transmission (Tx) of Tx signals (figure 1 is for TX and TX/RX antenna arrays).    

Regarding claim 19, 
Sandhu discloses;
An antenna apparatus for supporting a wireless communication in a first direction in a band having a first center frequency and supporting a wireless communication in a second direction in a band having a second center frequency, the second center frequency being lower than the first center frequency, the antenna apparatus comprising (figure 1, the plurality of two different antennas):
a support structure (figure 1, the support structure for the antennas); and 
an antenna array comprising an arrangement of first antenna elements and second antenna elements over the support structure (see figure 1 above, the eight antennas as shown, second array and the plurality of TX only antennas around second array antennas), 
wherein: the first antenna elements are to support the wireless communication in the first direction without supporting the wireless communication in the second direction (first antenna arrays are transmitting, only, antennas), 
the second antenna elements are to support both the wireless communication in the first direction and the wireless communication in the second direction (the second array antennas are transmitting and receiving antennas), and 
two of the first antenna elements that are not at a periphery of the arrangement have different numbers of nearest neighbor antenna elements that are the second antenna elements (see figure 1 above, the plurality of first and second antenna arrays are within each other’s area. There are different groups of antennas for each array).    

Regarding claim 20, 
Sandhu discloses;
An antenna apparatus for supporting a wireless communication in a first direction in a band having a first center frequency and supporting a wireless communication in a second direction in a band having a second center frequency, the second center frequency being lower than the first center frequency, the antenna apparatus comprising (figure 1, the plurality of two different antennas): 
a support structure (figure 1, the support structure for the antennas); and 
an antenna array comprising an arrangement of first antenna elements and second antenna elements over the support structure (see figure 1 above, the eight antennas as shown, second array and the plurality of TX only antennas around second array antennas),  
wherein: the first antenna elements are to support the wireless communication in the first direction without supporting the wireless communication in the second direction (first antenna arrays are transmitting, only, antennas), 
the second antenna elements are to support both the wireless communication in the first direction and the wireless communication in the second direction (the second array antennas are transmitting and receiving antennas), and 
two of the first antenna elements that are not at a periphery of the arrangement have different numbers of second-nearest neighbor antenna elements that are the second antenna elements (see figure 1 above, the plurality of first and second antenna arrays are within each other’s area. There are different groups of antennas for each array).     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sandhu et al (Radiating Elements for Shared Aperture TX/RX Phased Arrays at K/Ka Band, hereby referred as Sandhu) in view of West et al. (US patent 10,714,840, hereby referred as West). 
Regarding claim 4, 
Sandhu does not disclose;
Wherein: the antenna apparatus further includes a plurality of beamformers, a number of the beamformers is equal to a number of the blocks, each beamformer is coupled to only one of the blocks, each of the blocks is coupled to only one of the beamformers, and each beamformer includes a total of M2+ N2 channels, where M2 channels are for the wireless communication in the first direction and N2 channels are for the wireless communication in the second direction.  

However, West teaches;
Wherein: the antenna apparatus further includes a plurality of beamformers, a number of the beamformers is equal to a number of the blocks, each beamformer is coupled to only one of the blocks, each of the blocks is coupled to only one of the beamformers, and each beamformer includes a total of M2+ N2 channels, where M2 channels are for the wireless communication in the first direction and N2 channels are for the wireless communication in the second direction (figure 2, beamforms 206 and 212 for each sub array antennas).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein: the antenna apparatus further includes a plurality of beamformers, a number of the beamformers is equal to a number of the blocks, each beamformer is coupled to only one of the blocks, each of the blocks is coupled to only one of the beamformers, and each beamformer includes a total of M2+ N2 channels, where M2 channels are for the wireless communication in the first direction and N2 channels are for the wireless communication in the second direction, as taught by West, into Sandhu in order to provide a large number of antenna elements to achieve increased signal gain and improved reception sensitivity.

Regarding claim 5, 
Sandhu does not disclose;
Wherein: the antenna apparatus further includes a plurality of first beamformers and a plurality of second beamformers, each of the first beamformers includes channels for the wireless communication in the first direction and is coupled to a different set of four antenna that includes any combination of the first antenna elements and the second antenna elements, and each of the second beamformers includes channels for the wireless communication in the second direction and is coupled to a different set of four of the second antenna elements.  

However, West teaches;
Wherein: the antenna apparatus further includes a plurality of first beamformers and a plurality of second beamformers, each of the first beamformers includes channels for the wireless communication in the first direction and is coupled to a different set of four antenna that includes any combination of the first antenna elements and the second antenna elements, and each of the second beamformers includes channels for the wireless communication in the second direction and is coupled to a different set of four of the second antenna elements (figure 2, beamforms 206 and 212 for each sub array antennas).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein: the antenna apparatus further includes a plurality of first beamformers and a plurality of second beamformers, each of the first beamformers includes channels for the wireless communication in the first direction and is coupled to a different set of four antenna that includes any combination of the first antenna elements and the second antenna elements, and each of the second beamformers includes channels for the wireless communication in the second direction and is coupled to a different set of four of the second antenna elements, as taught by West, into Sandhu in order to provide a large number of antenna elements to achieve increased signal gain and improved reception sensitivity.

Regarding claim 6, 
Sandhu does not disclose;
Wherein: each of the first beamformers is arranged substantially symmetrically with respect to the set of antenna elements coupled thereto.  

However, West teaches;
Wherein: each of the first beamformers is arranged substantially symmetrically with respect to the set of antenna elements coupled thereto (figure 2, beamforms 206 and 212 for each sub array antennas).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein: each of the first beamformers is arranged substantially symmetrically with respect to the set of antenna elements coupled thereto, as taught by West, into Sandhu in order to provide a large number of antenna elements to achieve increased signal gain and improved reception sensitivity.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sandhu et al (Radiating Elements for Shared Aperture TX/RX Phased Arrays at K/Ka Band, hereby referred as Sandhu) in view of Hexagonal Sampling for Two-Dimensional Array Geometry (hereby referred as Ant Theory).
Regarding claim 11, 
Sandhu does not disclose;
Wherein: the arrangement is such that the first antenna elements and the second antenna elements are arranged in a hexagonal array, and each diagonal of the hexagonal array includes substantially the same number of the second antenna elements.  

However, Ant Theory teaches;
Wherein: the arrangement is such that the first antenna elements and the second antenna elements are arranged in a hexagonal array, and each diagonal of the hexagonal array includes substantially the same number of the second antenna elements (see page 1 for teaching the hexagonal array arrangements).


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein: the arrangement is such that the first antenna elements and the second antenna elements are arranged in a hexagonal array, and each diagonal of the hexagonal array includes substantially the same number of the second antenna elements, as taught by Ant Theory, into Sandhu in order to produce the least aliasing for band-limited signals and in order to provide a circular symmetry so that the response towards distinct azimuth angles will not vary by large degree. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maas US Patent No. 10,177,459, figure 1b, discloses the limitation of independent claims 1 and 19-20 because it discloses a plurality of columns and rows of single and dual band antenna arrays in the same arrangement as claims 1, 19-20. See figure 1b, antenna array H and antenna array HB. 
Mahanfar et al. US Patent No. 11,211,702 discloses a first transmitting antenna arrays arranged in columns and rows within a periphery of a second transmitting and receiving antenna arrays 134 arranged in columns and rows. Antenna arrays 134 surrounding antenna arrays 138. See figure 2.    
Shi CN 114902493, Sreenivas et al. US Patent No. 7,026,995, Raghavan et al. US 2021/0226681, Ueda et al. US 2020/0243957, Bily et al. US 2016/0233588, each alone, discloses plurality of first and second antenna arrays in different arrangements and one array surrounding other array. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWAT M SALIH/           Primary Examiner, Art Unit 2845